IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                              ______________

                               No. 96-40064
                            Summary Calendar
                              ______________


JIM WEAVER,                                            Plaintiff-Appellee,

                                     versus

AMOCO PRODUCTION COMPANY,                              Defendant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                            2:93-CV-14
_________________________________________________________________
                          July 19, 1996


Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

FORTUNATO P. BENAVIDES, Circuit Judge*:

     Defendant-Appellant Amoco Production Company ("Amoco") appeals

the district court's order and judgment granting Plaintiff-Appellee

Jim Weaver's ("Weaver") motion for an award of front pay and

denying Amoco's motion for reinstatement and judgment in favor of

Weaver for $280,000 plus interest.            We affirm.

                                   BACKGROUND

     This appeal arises from the district court's order after

remand in this case on the issue of reinstatement and front pay

following     a   jury   verdict    in   favor    of   Weaver   on   his   age

    *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
discrimination claim.1         In the first appeal, we vacated the front

pay award and remanded to the district court for a more thorough

review of Amoco's offer of reinstatement and for articulated

findings.   Weaver, 66 F.3d at 89.              On remand, the district court

concluded   that      Weaver   met   his       burden   of   demonstrating     that

reinstatement was not feasible. Specifically, the court found that

although Amoco offered to reinstate Weaver, Amoco's excessively

hostile attitude toward Weaver throughout the litigation of the

case has rendered the environment too hostile for an employment

situation to succeed.           In addition, the court noted that the

numerous technological advances that have been made since Weaver's

termination would necessitate extra time for Weaver to train, and

that the court believed that Amoco would not allow Weaver the

necessary time to improve.           Finally, the court determined that a

front pay award of $280,000, in addition to the jury's liquidated

damage   award   of    $105,000,     was       not   excessive   considering    the

evidence at trial indicating that Weaver would lose around $600,000

by 65 if he was unable to locate a new job.

                      REINSTATEMENT VERSUS FRONT PAY

     Front pay is not awarded unless the plaintiff demonstrates

that reinstatement is not feasible.              Walther v. Lone Star Gas Co.,

952 F.2d 119, 127 (5th Cir. 1992) (citing Hansard v. Pepsi-Cola

Metro Bottling Co., Inc., 865 F.2d 1461, 1469 (5th Cir.), cert.

denied, 493 U.S. 842, 110 S. Ct. 129, 107 L. Ed. 2d 89 (1989)).                    "We

    1
       For a complete summary of the facts and procedural history
in this case, see Weaver v. Amoco Production Co., 66 F.3d 85 (5th
Cir. 1995).

                                           2
review the district court's decision that reinstatement was not

feasible for an abuse of discretion."                Id. (citing Deloach v.

Delchamps, Inc., 897 F.2d 815, 822 (5th Cir. 1990)).                We find that

the   district     court's   conclusions     on    remand,   supported      by    an

articulated finding that hostile relations exist between Amoco and

Weaver, sufficiently demonstrate that Weaver's reinstatement is not

feasible.    The district court judge is in the best position to make

a determination regarding the feasibility of reinstatement because

he is able to witness, first hand, the evidence presented at trial

along with post-trial motions and hearings before the court.                     The

court in this case concluded that Amoco's hostile attitude toward

Weaver exceed the animosity level that commonly arises between

opposing parties throughout the litigation process.                 Taking into

consideration the district court's findings and the fact that

Amoco's offer of reinstatement, which was not made until after the

jury return a verdict in favor of Weaver, is for a position that no

longer exists at Amoco, we find that the district court did not

abuse its discretion in determining that reinstatement is not

feasible.

      Furthermore, we find that the district court did not abuse its

discretion    in    awarding   front   pay   in    addition    to    the   jury's

liquidated    damage    award.    We   have       previously   stated      that   a

substantial liquidated damage award may indicate that an additional

award of front pay is inappropriate.              Walther, 952 F.2d at 127.

However, our review of the record reveals that the district court

properly addressed this factor in allowing the additional award of


                                       3
front pay.     See id. at 127-28.              The district court found that

"[a]lthough    the    Court    has   considered       the    $105,000     award   of

liquidated damages which was assessed against Amoco, a front pay

award of $280,000 is still necessary to make the plaintiff whole."

The court's finding is supported by evidence presented a trial

indicating that Weaver could lose up to $600,000 by the time he

reaches 65 if he is not able to find another job.                   Therefore, we

find the district court's front pay award of $280,000 is not

excessive or inappropriate.

                           ATTORNEYS' FEES ON APPEAL

     Weaver seeks an additional award of $5,000 in attorneys' fees

for services rendered on this second appeal.                   It is within our

discretion to award attorneys' fees for the appeal of an ADEA case.

Hendrick v. Hercules, Inc., 658 F.2d 1088, 1097-98 (5th Cir. 1981).

We find that due to the simplicity of the issues raised in this

appeal an     award   of    $2,000   in       attorneys'    fees   is   reasonable.

Accordingly, we award $2,000 in attorneys' fees for services

rendered in connection with this appeal.

                                  CONCLUSION

     For the reasons articulated above, the order and judgment of

the district court awarding front pay is AFFIRMED. Attorneys' fees

are awarded to Weaver in the amount of $2,000 for services rendered

on appeal.




                                          4